No

Co eH KN DD HN Ee ZW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-06048-RBL Document 155 Filed 01/13/20 Page 1 of 2

THE HONORABLE RONALD B. LEIGHTON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

HIDDEN HILLS MANAGEMENT, LLC,
and 334TH PLACE 2001, LLC,

Plaintiffs,
Vv.

AMTAX HOLDINGS 114, LLC, and
AMTAX HOLDINGS 169, LLC,

Defendants.

 

AMTAX HOLDINGS 114, LLC, AMTAX
HOLDINGS 169, LLC, and PARKWAY
APARTMENTS, LP

Counter-Plaintiffs,

ve

HIDDEN HILLS MANAGEMENT, LLC,
and 334TH PLACE 2001, LLC,

Counter-Defendants.

 

No. 3:17-cv-06048-RBL

[ ORDER GRANTING |
PLAINTIFFS’ MOTION TO SET OPTION
PRICES

NOTE ON MOTION CALENDAR:
January 10, 2020

This Court, having read and considered Hidden Hills Management, LLC and 334" Place

2001, LLC’s Motion to Set the Option Prices, supporting declarations and exhibits, and

opposition and reply papers, and good cause appearing, hereby ORDERS:

{PROPOSEDTORDER (3:17-cv-06048-RBL) - 1

104674288.1 0009368-00002

STOEL RIVES up
; ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101
Telephone 206.624.0900
 

 

«

 

Case 3:17-cv-06048-RBL Document 155 Filed 01/13/20 Page 2 of 2

1. Hidden Hills Management, LLC and 334" Place 2001, LLC’s motion is
GRANTED.

2. Pursuant to this Court’s post-trial findings of fact and conclusions of law (Dkt. #
116), the Parkway Option Price is $3,347,598 and the Hidden Hills Option Price is $7,241,219.

3. This Order shall supplement the Court’s post-trial findings of fact and conclusions:
of law and merge into its amended judgment (Dkt. # 138).

IT ISSO ORDERED

DATED: January 13, 2020. ICD Ck

Ronald B. Leighton  *
United States District Judge

[PROPOSED] ORDER (3:17-cv-06048-RBL) - 2

STOEL RIVES Lup

a ATTORNEYS
104674288.1 0009368-00002 600 University Street ue eos” Vn

 
